Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General, Civil Division, for the United States, subject to the approval of the Court:
(1) That the merchandise at bar consists of Sodium Trichloracetate imported at the Port of New Orleans under Consumption Entry 7490, dated March 20, 1958, from West Germany;
(2) That said merchandise was appraised on the basis of export value as defined in Section 402, Tariff Act of 1930, as amended, at $477 per 1000 kilos, net weight, packed, less 11.14 per cent non-dutiable charges;
(3) That said export value, as defined in Section 402, Tariff Act of 1930, as amended, is represented by the f.o.b. unit price, net, which is $330.84 per 1000 kilos, plus cost of packing and labor in packing.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal for reappraisement be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise herein involved and that such value is the f.o.b. unit price, net, which is $330.84 per 1,000 kilos, plus cost of packing and labor in packing.
Judgment will be rendered accordingly.